Mr. JUSTICE CRAVEN, dissenting: I dissent. The evidence reveals that the detachment-annexation of the subject property was correct. In reaching this result, I note that it was not necessary for the Board or for the trial court to consider the question of an accounting since an accounting is only necessary after detachment-annexation has been ordered, and not before. Section 7 — 6 of the School Code (Ill. Rev. Stat. 1977, ch. 122, par. 7— 6) sets forth the criteria for the Board to consider in determining the boundary changes of school districts. That section provides that the Board “shall take into consideration the division of funds and assets which will result from the change of boundaries.” It is evident from this section that a comprehensive accounting as set forth in section 7 — 15 of the School Code is not envisioned prior to the Board’s determination of detachment-annexation. In fact, section 7 — 15 of the School Code speaks specifically to an accounting after the boundaries of school districts are changed. Thus, the trial court and the Board incorrectly conditioned the detachment-annexation of the subject property upon an accounting between the respective school districts. Accordingly, I would affirm the trial court’s order for detachment-annexation. That portion of the order that purports to require or condition the detachment-annexation on an accounting is premature, and indeed not authorized in this, an administrative review proceeding.